Judge WYNN
dissenting.
I respectfully dissent from the majority’s conclusion that the sheriff in this case did not neglect to serve process as required by N.C. Gen. Stat. § 1A-1, Rule 4(h). In view of the legislature’s command in N.C. Gen. Stat. § 50-13.4(b) that the “father and mother shall be primarily liable for the support of a minor child,” I conclude that the General Assembly did not intend Rule 4(h) to be a bar to mothers who are attempting to serve fathers who fail to pay child support.
I agree with the majority that the correct definition for “neglect” as it is used in Rule 4(h) is “to fail to do a thing that can be done.” This definition is consistent with the other appearances of “neglect” in the Rules of Civil Procedure. See Rule 6(b) (A party is entitled to an extended time period when “the failure to act *232was the result of excusable neglect.”)-, Rule 13(f) (“When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires, he may by leave of court set up the counterclaim by amendment.”); Rule 60(b)(1) (A party may obtain relief from a final judgment for “[mjistake, inadvertence, surprise, or excusable neglect.”) (Emphasis added). This definition is also in harmony with the use of “neglect” in other statutes. See e.g. N.C. Gen. Stat. §§ 14-69, 14-230, and 14-231.
By meaning “to fail to do a thing that can be done,” “neglect” is not the same as “negligence.” “Negligence” has been defined as “conduct ‘which falls below the standard established by law for the protection of others against unreasonable risk of harm.’ ” W. Page Keeton, ed., Prosser and Keeton on The Law of Torts, 5th ed. § 31 (1984) (quoting Second Restatement of Torts § 282). Therefore, the sheriff can neglect to serve process and not be negligent. By neglecting to serve process, the sheriff has simply failed to serve process on a person that can be served. It is undisputed that the defendant in this case lives in Guilford County. Thus, by attempting to serve process on a Guilford County resident and failing to do so, the sheriff has neglected to execute such process under Rule 4(h) and the Clerk should have appointed a private process server.
The majority’s holding, therefore, that a clerk is not authorized to appoint a private process server “as long as the sheriff is not careless in executing process” is contrary to what the General Assembly intended by Rule 4(h). The majority notes that our Rule 4(h) is a departure from the federal rules of civil procedure which are more liberal with regard to service. The majority then concludes that based upon this departure, our legislature meant something more than mere failure to serve process when it used the words “refuse or neglect” in Rule 4(h). I agree. The legislature did mean something more than just mere failure by using the word “neglect;” it meant the failure to do something which could be done. Since the sheriff did not dispute the fact that the defendant could be served, his failure to serve the defendant constitutes “neglect” as it is used in Rule 4(h).
My conclusion that a mother seeking child support from a delinquent father should be allowed to hire a private process server is bolstered by the strong public policy in North Carolina that parents must support their minor children. See Pace v. Pace, 244 *233N.C. 698, 94 S.E.2d 819 (1956) (It is the “public policy of this State that a father shall provide necessary support for his minor children, a ‘duty he may not shirk, contract away, or transfer to another.’ ” Pace, 244 N.C. at 699, 93 S.E.2d at 821 (quoting Ritchie v. White, 225 N.C. 450, 452-53, 35 S.E.2d 414, 415 (1945)). See also Alamance County Hospital, Inc. v. Price Neighbors, 315 N.C. 362, 338 S.E.2d 87 (1986); State v. Walden, 306 N.C. 466, 293 S.E.2d 780 (1982); State v. Robinson, 245 N.C. 10, 95 S.E.2d 126 (1956); Nisbet v. Nisbet, 102 N.C. App. 232, 402 S.E.2d 151, disc. rev. denied, 329 N.C. 499, 407 S.E.2d 538 (1991); In re Botsford, 75 N.C. App. 72, 330 S.E.2d 23 (1985); In re Biggers, 50 N.C. App. 332, 274 S.E.2d 236 (1981). In spite of this policy, which is shared by all the states, noncustodial fathers fail to pay $4 billion in child support each year and more than half of the mothers who are due child support receive nothing. B. Renee Sanderlin, Alamance County Hospital v. Neighbors: North Carolina Rejects Child Support Provisions as a Limit on the Doctrine of Necessaries, 65 N.C. L. Rev. 1308, n.75 (1987). See also Lorraine A. Schmall, Women and Children First, But Only if the Men are Union Members: Hiring Halls and Delinquent Child-Supporters, 6 Notre Dame J.L. Ethics & Pub. Pol’y 449 (1992).
By concluding “neglect” means “to fail to do a thing that can be done,” I avoid holding a sheriff negligent when he is not and I permit a mother to hire a private process server in order to obtain the child support her child is owed. My definition of “neglect” reassures a sheriff that he has done his duty. No sheriff in our state has the available resources to locate all delinquent fathers who do not want to be found. A private process server with his more flexible resources, could greatly aid our sheriffs. A mother seeking support for her children should be allowed to use these alternative resources to locate “deadbeat fathers.” In my view, Rule 4(h) permits the mother in this case to hire a private process server. I respectfully dissent.